Matter of Barbur v Annucci (2017 NY Slip Op 04000)





Matter of Barbur v Annucci


2017 NY Slip Op 04000


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

522731

[*1]In the Matter of RYAN BARBUR, Appellant,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: April 4, 2017

Before: Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.


Ryan Barbur, Sonyea, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Allyson B. Levine of counsel), for respondents.

MEMORANDUM AND ORDER
Appeal from an amended judgment of the Supreme Court (Zwack, J.), entered January 27, 2016 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying petitioner's grievance.
Amended judgment affirmed. No opinion.
Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ., concur.
ORDERED that the amended judgment is affirmed, without costs.